           Case 3:17-cv-00485-WHO Document 222 Filed 01/09/19 Page 1 of 4



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     GRETA S. HANSEN (S.B. #251471)
2    DANIELLE L. GOLDSTEIN, Deputy County Counsel (S.B. #257486)
     KAVITA NARAYAN (S.B. #264191)
3    L. JAVIER SERRANO (S.B. #252266)
     JULIA B. SPIEGEL (S.B. #292469)
4    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
5    San Jose, California 95110-1770
     Telephone: (408) 299-5900
6    Facsimile: (408) 292-7240
7    Attorneys for Plaintiff
     COUNTY OF SANTA CLARA
8
                                        UNITED STATES DISTRICT COURT
9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12    COUNTY OF SANTA CLARA,                                   No. 17-CV-00574-WHO
13                    Plaintiff,                               STIPULATION AND ORDER
                                                               REGARDING SCHEDULING OF CASE
14    v.                                                       MANAGEMENT CONFERENCE
15    DONALD J. TRUMP, et al.,
16                    Defendants.
17    CITY AND COUNTY OF SAN FRANCISCO,                        No. 17-cv-00485-WHO
18                    Plaintiff,
19    v.
20    DONALD J. TRUMP, et al.
21                     Defendants.
22

23           WHEREAS, per order of this Court, a Case Management Conference is currently scheduled
24   to be held in the above-captioned cases on January 22, 2019, at 2:00pm to consider how to proceed
25   with the issue that has been remanded by the Ninth Circuit, namely, whether a nationwide injunction
26   is appropriate in this case; and
27           WHEREAS, the parties to these cases are currently engaged in productive discussions
28   regarding resolution of this matter without the need for further court intervention;

                                                           1
      Stipulation and Order Regarding Scheduling of Case Management Conference              17-CV-00574-WHO
            Case 3:17-cv-00485-WHO Document 222 Filed 01/09/19 Page 2 of 4



1             WHEREAS, the current partial federal government shutdown has caused disruption in the
2    Department of Justice’s operations and the timing of resumption of full operation is uncertain;
3             NOW, THEREFORE, IT IS HEREBY STIPULATED by the parties through their respective
4    attorneys of records that the Case Management Conference be rescheduled for March 26, 2019 at
5    2:00 pm, if possible.
6             Respectfully submitted,
7     Dated: January 8, 2019                                   Dated: January 8, 2019
8     JAMES R. WILLIAMS                                        JOSEPH H. HUNT
      COUNTY COUNSEL                                           ASSISTANT ATTORNEY GENERAL
9
      By:      /s/ Danielle L. Goldstein                       By: _/s/ W. Scott Simpson_
10           DANIELLE L. GOLDSTEIN                                   W. SCOTT SIMPSON
             Deputy County Counsel                                   SENIOR TRIAL COUNSEL
11
      Attorneys for Plaintiff                                  Attorneys for Defendants
12    COUNTY OF SANTA CLARA                                    DONALD J. TRUMP. President of the United
                                                               States; KIRSTJEN M. NIELSEN, Secretary of
13                                                             Homeland Security; MATTHEW G.
                                                               WHITAKER, Acting Attorney General of the
14    Dated: January 8, 2019                                   United States; MICK MULVANEY, Director
                                                               of the Office of Management and Budget;
15    DENNIS J. HERRERA
      CITY ATTORNEY                                            Department of Justice, Civil Division
16                                                             318 South Sixth Street, Room 244
      By:    /s/ Sara J. Eisenberg _                           Springfield, Illinois 62701
17          SARA J. EISENBERG                                  Telephone:      (202) 514-3495
            Deputy City Attorney                               Facsimile:      (217) 492-4888
18                                                             Email: scott.simpson@usdoj.gov
      Attorneys for Plaintiff
19    CITY AND COUNTY OF SAN FRANCISCO
20
      City Hall, Room 234
21    1 Dr. Carlton B. Goodlett Place
      San Francisco, California 94102-4602
22    Telephone:     (415) 554-4748
      Facsimile:     (415) 554-4715
23    E-Mail:        brittany.feitelberg@sfcityatty.org
24

25

26

27

28

                                                           2
      Stipulation and Order Regarding Scheduling of Case Management Conference              17-CV-00574-WHO
         Case 3:17-cv-00485-WHO Document 222 Filed 01/09/19 Page 3 of 4



1                                                      ORDER
2            The Case Management Conference currently set for January 22, 2019, is rescheduled for
3    March 26, 2019 at 2:00pm. The parties shall file a Joint Case Management Statement on March 19,
4    2019 that outlines their proposed procedure(s) and the proposed timing thereof.
5            IT IS SO ORDERED.
6

7    DATED: January 9, 2019                                    _____________________________
                                                               Hon. William H. Orrick
8                                                              United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           3
      Stipulation and Order Regarding Scheduling of Case Management Conference         17-CV-00574-WHO
           Case 3:17-cv-00485-WHO Document 222 Filed 01/09/19 Page 4 of 4



1                                      ATTESTATION OF SIGNATURES
2              I, Danielle L. Goldstein, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
3    District of California that concurrence in the filing of this document has been obtained from each
4    signatory hereto.
5                                                     By:       /s/ Danielle L. Goldstein
                                                                DANIELLE L. GOLDSTEIN
6                                                               Deputy County Counsel
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1921111



                                                            4
      Stipulation and Order Regarding Scheduling of Case Management Conference              17-CV-00574-WHO
